DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1
Step 1: Claim 1 is directed to a method that recites a series of steps, and therefore is a process. The claimed is directed towards a process of determining a random number and creating a empty file and determining the amount of data based on the random number to write the specific amount of data into the file.

Step 2A, Part 1 : Claim 1 is directed to an abstract idea without significantly more. Claim 1 recites the following limitations: "determining, by the processor, a first random number; creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; determining, by the processor, an amount of data for the first file based on the first random number". 

The claim limitation of "determining" cover mental process. The "determining" steps which specifically recites, “determining, by the processor, a first random number”, and “determining, by the processor, an amount of data for the first file based on the first random number” in claim 1, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. That is, other than reciting the “processor” language, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the “determining” in this limitation merely includes a user is able to mentally make judgement on which random number and determine the amount of data is left according to the random would be retrieve in the mind, in which is a mental process.

 Similarly, the limitation of “creating” cover mental process. For example, the “creating” step which specifically recites, “creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. That is, other than reciting the “processor” language, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, other than the “processor” language, the “creating” in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, creating a file that is empty with no records added in the document yet. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of “receiving a plurality of parameters defining the user-controlled fragmentation of the data stored” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file”. The limitations of “receiving, by a processor, a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file” in which amounts to mere data-gathering steps in which is consider to be insignificant extra solution activity to the judicial exception, for which an extra-solution activity includes both pre-solution and post solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)).
The additional elements recited in claim 1 are, “one or more storage media”, and “by a processor”. The additional element of using storage media(s) and processor to obtain information, analyze information, and manipulate information are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional element that are sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(f)).

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”), and data presenting steps (writing) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and writing is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “receiving a plurality of parameters defining the user-controlled fragmentation of the data stored” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file” are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract of claim 1. The claim recites the additional limitation of “determining the first random number comprises generating the first random number within a predefined range for the first random number, wherein the predefined range for the first random number is based on a target level of fragmentation”, which is a mere evaluation and judgement of data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract of claim 1. The claim recites the additional limitation of “determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value”, which is a mere evaluation and judgement of data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract of claim 1. The claim recites the additional limitation of “writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file; and writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file” which merely indicates a person writing data to a file and determining the amount is mere evaluation and judgement of data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 7 is dependent on claim 6 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract of claim 1. The claim recites the additional limitation of “the storage media comprises one or more hard disk drives of a plurality of hard disk drives and wherein the plurality of parameters comprises at least one parameter identifying the one or more hard disk drives” which further elaborates identifying the parameter of a hard disk in which is merely judgement and evaluation in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 8 is dependent on claim 7 which is dependent on claim 6 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract of claim 1. The claim recites the additional limitation of “prior to creating the first file, determining, by the processor, whether the one or more hard disk drives exist, wherein the first file is created in response to determining the one or more hard disk drives exist; and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message”, which further elaborates evaluating data and providing judgement on whether the disk exist in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 9 recites the same abstract of claim 1. The claim recites the additional limitation of “prior to creating the first file, determining, by the processor, whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media, wherein the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media; and in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, providing, by the processor an error message”, which further elaborates evaluating data and providing judgement on whether the disk exist in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

	Claim 10
Step 1: Claim 10 is directed to a product/system which is one of the statutory categories of invention. The claimed is directed towards a system of determining a random number and creating a empty file and determining the amount of data based on the random number to write the specific amount of data into the file.

Step 2A, Part 1 : Claims 10 recites " Page 25 of 31Attorney Docket No. 92046309determining a first random number; creating a first file on the one or more storage media, wherein the first file is initially empty; determining an amount of data for the first file based on the first random number". 

The claim limitation of "determining" cover mental process. The "determining" steps which specifically recites, “determining a first random number”, and “determining an amount of data for the first file based on the first random number” in claim 10, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “processor”, “memory”, and “one or more storage media” languages, the “determining” in this limitation merely includes a user is able to mentally make judgement on which random number and determine the amount of data is left according to the random would be retrieve in the mind, in which is a mental process.

Similarly, the limitation of “creating” cover mental process. For example, the “creating” step which specifically recites, “creating a first file on the one or more storage media, wherein the first file is initially empty” in claim 10, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “processor”, “memory”, and “one or more storage media” languages, the “creating” in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, creating a file that is empty with no records added in the document yet. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 10 recite the additional elements of “receiving a plurality of parameters defining the user-controlled fragmentation of the data stored” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file”. The limitations of “receiving, by a processor, a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file” in which amounts to mere data-gathering steps in which is consider to be insignificant extra solution activity to the judicial exception, for which an extra-solution activity includes both pre-solution and post solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)).
The additional elements recited in claim 10 are, “one or more storage media”, and “a processor”. The additional element of using storage media(s) and processor to obtain information, analyze information, and manipulate information are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional element that are sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(f)).

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”), and data presenting steps (writing) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and writing is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “receiving a plurality of parameters defining the user-controlled fragmentation of the data stored” are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 13 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 13 recites the same abstract of claim 10 based on judgement and observation. The claim recites the additional limitation of “determining the first random number comprises generating the first random number within a predefined range for the first random number, wherein the predefined range for the first random number is based on a target level of fragmentation”, which is a mere evaluation and judgement of data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 14 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 14 recites the same abstract of claim 10. The claim recites the additional limitation of “writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file; and writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file”, which merely indicates a person writing data to a file and determining the amount in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 15 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 15 recites the same abstract of claim 10. The claim recites the additional limitation of “the plurality of parameters comprises at least one parameter identifying the one or more hard disk drives, and wherein the instructions further cause the processor to, prior to creating the first file, determine whether the one or more hard disk drives exist, wherein the first file is created in response to determining the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, provide an error message”, which further elaborates evaluating data and providing judgement on whether the disk exist in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 16 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 16 recites the same abstract of claim 10. The claim recites the additional limitation of “prior to creating the first file, determine whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media, wherein the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media; and in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message”, which further elaborates evaluating data and providing judgement on whether the disk exist in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 17
Step 1: Claim 17 is directed to a computer readable medium which is one of the statutory categories of invention. The claimed is directed towards a computer-readable medium comprising a set of instruction to determining a random number and creating a empty file and determining the amount of data based on the random number to write the specific amount of data into the file.

Step 2A, Part 1 : Claims 17 recites "determining a first random number; creating a first file on the one or more storage media, wherein the first file is initially empty; determining an amount of data for the first file based on the first random number”. 

The claim limitation of "determining" cover mental process. The "determining" steps which specifically recites, “determining a first random number”, and “determining an amount of data for the first file based on the first random number” in claim 17, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. That is, other than reciting, “processor”, “computer-readable medium”, and “one or more storage media”, nothing in the claim precludes the steps from practically being performed in a human mind. For example, other than the “processor”, “computer-readable medium”, and “one or more storage media” languages, the “determining” in this limitation merely includes a user is able to mentally make judgement on which random number and determine the amount of data is left according to the random would be retrieve in the mind, in which is a mental process.

Similarly, the limitation of “creating” cover mental process. For example, the “creating” step which specifically recites, “creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty” in claim 17, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. That is, other than reciting, “processor”, “computer-readable medium”, and “one or more storage media”, nothing in the claim precludes the steps from practically being performed in a human mind. For example, other than the “processor”, “computer-readable medium”, and “one or more storage media” languages, the “creating” in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, creating a file that is empty with no records added in the document yet. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 17 recite the additional elements of “receiving a plurality of parameters defining the user-controlled fragmentation of the data stored” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file”. The limitations of “receiving, by a processor, a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media” and “writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file” in which amounts to mere data-gathering steps in which is consider to be insignificant extra solution activity to the judicial exception, for which an extra-solution activity includes both pre-solution and post solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)).
The additional elements recited in claim 17 are, “computer storage medium”, and “processor”. The additional element of using storage media(s) and processor to obtain information, analyze information, and manipulate information are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional element that are sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(f)).

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“receiving”), and data presenting steps (writing) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform creating and writing is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 20 recites the same abstract of claim 17. The claim recites the additional limitation of “prior to creating the first file, determine whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media, wherein the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media; and in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message”, which further elaborates evaluating data and providing judgement on whether the disk exist in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Accordingly, claims 1, 4-9, 10, 13-17, and 20 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0027934 issued to Michael Joseph Johnson (hereinafter as “Johnson”) in view of C.N. Patent Application 11022178 issued to (hereinafter as "JINQUAN"). 

	Regarding claim 1, Johnson teaches a method for creating user-controlled fragmentation of data stored in one or more storage media (Johnson: [0012]; FIG. 1 is a schematic block diagram of a preferred embodiment for a test computing system 100 including a hard drive 105 to be fragmented. [0015]; OS 130 controls the overall operation of computing system 100 and activates all the I/O systems and communicates between a user and computing system 100 and the various subsystems. Programs and data used in computing system 100 are recorded on hard disk 105 and accessed in response to OS 130 and/or user interactions with computing system 100 devices), the method comprising: receiving, by a processor (Johnson: [0012]; Computing system 100 further includes a central processing unit (CPU) 110 coupled to a read-only memory (ROM) 115 for controlling hard drive 105 through a host adapter 120 communicating with an integrated drive electronics (IDE) controller manufactured into hard drive 105), a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media (Johnson: [0012]; a test computing system 100 including a hard drive 105 to be fragmented.
[0015]-[0016]; OS 130 controls the overall operation of computing system 100 and activates all the I/O systems and communicates between a user and computing system 100 and the various subsystems. Programs and data used in computing system 100 are recorded on hard disk 105 and accessed in response to OS 130 and/or user interactions with computing system 100 devices...enable the evaluation and measurement of the performance of hard disk 105 and/or computing system 100 with hard disk 105 in varying degrees of fragmentation. [0017]; hard disk fragmentation control process 200. Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries. [0024]; Setting R equal to ten provides ten chances to pick random sizes S small enough to fit in the freespace available at the beginning of each phase {Examiner correlates the parameters as setting specific variables and identifying the hard disk in which set a specific limit to place a size into the free space and indicating amounts to be place in the hard disk}); 

determining, by the processor, a first random number (Johnson: [0018]-[0019]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk); 

	creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M);

determining, by the processor, an amount of data for the first file based on the first random number (Johnson: [0018]-[0020]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size. Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace); 

	Johnson does not explicitly teach writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file.

	However, JINQUAN teaches writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file (JINQUAN: Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See JINQUAN: Lines 305-306). In addition, the references (Johnson and JINQUAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson and JINQUAN are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
	Regarding claim 2, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches determining, by the processor, a second random number, creating, by the processor, a second file on the one or more storage media (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M),

 determining, by the processor, an amount of data for the second file based on the second random number, writing, by the processor, data to the second file on the one or more storage media up to the determined amount of data for the second file (Johnson: [0018]-[0020]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace), and 

the second file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M).

	Johnson does not explicitly teach the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the method further comprising: determining, by the processor, whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media; in response to determining an amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media: repeating, by the processor, determining a random number, creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file has been written to the one or more storage media

	JINQUAN teaches the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the method further comprising: determining, by the processor, whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media (JINQUAN: Detailed Description, Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragments to be created); 

in response to determining an amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media (JINQUAN: Lines 188-190; For example, the at least two test files may be obtained according to the attribute information of the disk fragment to be created, including: determining whether the size of the target storage space exceeds a preset threshold
Lines 206-207; if the target disk is not filled, the data corresponding to the test files 206 F1 and F2 is repeatedly written to the target disk): 

Page 23 of 31Attorney Docket No. 92046309repeating, by the processor, determining a random number, creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file has been written to the one or more storage media (JINQUAN: Lines 156-157; Step 120: Acquire at least two test files according to the attribute information, and store the data interval corresponding to each test file to a free disk block in the target disk to fill the target disk. Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See JINQUAN: Lines 305-306). In addition, the references (Johnson and JINQUAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson and JINQUAN are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
Regarding claim 3, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches 
creating, by the processor, a file index prior to creating the first file (Johnson: [0017]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries. [0020]; Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. Thereafter, process 200 returns to step 210. Step 210 through step 220 constitute the file write cycle of a phase of process 200); 

initializing, by the processor, the file index (Johnson: [0017]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries). 

in response to determining the amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media, increment the file index prior to creating the second file (Johnson: [0020]; Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M).  

Regarding claim 4, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and JINQUAN further teaches 
 determining the first random number comprises generating the first random number within a predefined range for the first random number (JINQUAN: Line 144-145; For example, the target type may be an integer power of 2 such as 4k, 8k, 16k or 32k. Lines 160-162; after specifying the attribute information of the disk fragment to be created, a test file of the set size is generated according to the attribute information), wherein 

the predefined range for the first random number is based on a target level of fragmentation (JINQUAN: Lines 140-141; Disk fragmentation can be identified by attribute information, For example, the attribute information includes the target type and the target storage space occupied by disk fragmentation).  

	Regarding claim 10, Johnson teaches a system comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (Johnson: [0012];
Computing system 100 further includes a central processing unit (CPU) 110 coupled to a read-only memory (ROM) 115 for controlling hard drive 105 through a host adapter 120 communicating with an integrated drive electronics (IDE) controller manufactured into hard drive 105), causes the processor to create a user- controlled amount of fragmentation in one or more storage media by: receiving a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media (Johnson: [0012]; a test computing system 100 including a hard drive 105 to be fragmented. [0015]-[0016]; OS 130 controls the overall operation of computing system 100 and activates all the I/O systems and communicates between a user and computing system 100 and the various subsystems. Programs and data used in computing system 100 are recorded on hard disk 105 and accessed in response to OS 130 and/or user interactions with computing system 100 devices...enable the evaluation and measurement of the performance of hard disk 105 and/or computing system 100 with hard disk 105 in varying degrees of fragmentation. [0017]; hard disk fragmentation control process 200. Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries {Examiner correlates the parameters as setting specific variables and identifying the hard disk in which set a specific limit to place a size into the free space and indicating amounts to be place in the hard disk}); Page 25 of 31Attorney Docket No. 92046309 

determining a first random number (Johnson: [0018]-[0019]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk); 

creating a first file on the one or more storage media, wherein the first file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M);

 	determining an amount of data for the first file based on the first random number (Johnson: [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace); 

Johnson does not explicitly teach writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file.

	However, JINQUAN teaches writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file (JINQUAN: Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See JINQUAN: Lines 305-306). In addition, the references (Johnson and JINQUAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson and JINQUAN are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
Regarding claim 11, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches 
determine a second random number, create a second file on the one or more storage media, wherein the second file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M), 

determine an amount of data for the second file based on the second random number, writing, by the processor, data to the second file on the one or more storage media up to the determined amount of data for the second file (Johnson: [0018]-[0020]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace).

Johnson does not explicitly teach the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the instructions further cause the processor to: determine whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media; in response to determining an amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media: repeat determining a random number, creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file until an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has been written to the one or more storage media.

JINQUAN teaches the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the instructions further cause the processor to: determine whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media (JINQUAN: Detailed Description, Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragments to be created);

 in response to determining an amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media (JINQUAN: Lines 188-190; For example, the at least two test files may be obtained according to the attribute information of the disk fragment to be created, including: determining whether the size of the target storage space exceeds a preset threshold
Lines 206-207; if the target disk is not filled, the data corresponding to the test files 206 F1 and F2 is repeatedly written to the target disk): 

repeat determining a random number, creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file until an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has been written to the one or more storage media (JINQUAN: Lines 156-157; Step 120: Acquire at least two test files according to the attribute information, and store the data interval corresponding to each test file to a free disk block in the target disk to fill the target disk. Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See JINQUAN: Lines 305-306). In addition, the references (Johnson and JINQUAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson and JINQUAN are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
Regarding claim 12, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches create a file index prior to creating the first file (Johnson: [0017]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries);

 	initialize the file index (Johnson: [0020]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries); 

in response to determining the amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media, increment the file index prior to creating the second file (Johnson: [0020]; Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M).  

	Regarding claim 13, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and JINQUAN further teaches determining the first random number comprises generating the first random number within a predefined range for the first random number (JINQUAN: Line 144-145; For example, the target type may be an integer power of 2 such as 4k, 8k, 16k or 32k. Lines 160-162; after specifying the attribute information of the disk fragment to be created, a test file of the set size is generated according to the attribute information), wherein 

the predefined range for the first random number is based on a target level of fragmentation (JINQUAN: Lines 140-141; Disk fragmentation can be identified by attribute information, For example, the attribute information includes the target type and the target storage space occupied by disk fragmentation).  

	Regarding claim 17, Johnson teaches a non-transitory, computer-readable medium comprising a set of instructions stored therein which (Johnson: [0013];
A computer readable medium 190 (e.g., a floppy disk) may store instructions and program code elements in a non-volatile format that are executable by CPU 110 to implement an embodiment of the present invention), when executed by a processor, causes the processor to create user- controlled fragmentation of data stored in one or more storage media by: receiving a plurality of parameters defining the user-controlled fragmentation of the data stored in the one or more storage media (Johnson: [0012]; a test computing system 100 including a hard drive 105 to be fragmented. [0015]-[0016]; OS 130 controls the overall operation of computing system 100 and activates all the I/O systems and communicates between a user and computing system 100 and the various subsystems. Programs and data used in computing system 100 are recorded on hard disk 105 and accessed in response to OS 130 and/or user interactions with computing system 100 devices...enable the evaluation and measurement of the performance of hard disk 105 and/or computing system 100 with hard disk 105 in varying degrees of fragmentation. [0017]; hard disk fragmentation control process 200. Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries {Examiner correlates the parameters as setting specific variables and identifying the hard disk in which set a specific limit to place a size into the free space and indicating amounts to be place in the hard disk}); 

determining a first random number (Johnson: [0018]-[0019]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk); 

creating a first file on the one or more storage media, wherein the first file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M);

determining an amount of data for the first file based on the first random number (Johnson: [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace); 

	Johnson does not explicitly teach writing data to the first file on the one or more storage media up to the determined amount of data for the first file.

	JINQUAN teaches writing data to the first file on the one or more storage media up to the determined amount of data for the first file (JINQUAN: Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty; writing, by the processor, data to the first file on the one or more storage media up to the determined amount of data for the first file). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See JINQUAN: Lines 305-306). In addition, the references (Johnson and JINQUAN) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson and JINQUAN are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
Regarding claim 18, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches in response to determining an amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media: Page 28 of 31Attorney Docket No. 92046309 determine a second random number, create a second file on the one or more storage media, wherein the second file is initially empty (Johnson: [0016]; Files written onto a newly formatted hard disk are often written in such fashion, with the partition free space filled in a particular order as established in the configuration of computing system 100. [0019]-[0020]; Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M), 
determine an amount of data for the second file based on the second random number, write data to the second file on the one or more storage media up to the determined amount of data for the second file, and repeat determining a random number (Johnson: [0018]-[0020]; After initialization step 205, process 200 generates a random number S at step 210. S is preferably uniformly distributed between a MIN file size and a MAX file size, with MIN set equal to one byte and MAX set equal to fifty Megabytes for the preferred embodiment. Process 200 next, step 215, tests whether a current freespace on the hard disk is less than S. If the freespace is not less than S, process 200 advances to step 220 from step 215, otherwise process 200 advances to step 225 when the freespace is less than S. Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M. The test at step 225 determines whether the file write cycle tried R times to generate S less than the freespace).
	Johnson does not explicitly teach the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the instructions further cause the processor to: determine whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media; creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file until an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has been written to the one or more storage media.
	JINQUAN teaches the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and wherein the instructions further cause the processor to: determine whether an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to written to the one or more storage media has been written to the one or more storage media (JINQUAN: Detailed Description, Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragments to be created);
creating a file on the one or more storage media, determining an amount of data for the file, writing data to the file on the one or more storage media up to the determined amount of data for the file until an amount of data equal to greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has been written to the one or more storage media (JINQUAN: Lines 156-157; Step 120: Acquire at least two test files according to the attribute information, and store the data interval corresponding to each test file to a free disk block in the target disk to fill the target disk. Lines 159-162; For example, the test file may be a pre-created file with a set size. Or, after specifying the attribute information of the disk fragment to be created, a test file of a set size is generated according to the attribute information. Lines 311-312; Exemplarily, if you need to create a 4k disk fragment occupying a total space of 1G, and create 4 test files, and each test file size is 16k, start 4 threads, respectively, to the target disk in the set order. Lines 331-332; After all four test files are written to the target disk, it is determined whether the target disk is filled. If not, the test file is repeatedly written as described above until the target disk is filled).
	Regarding claim 19, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and Johnson further teaches create a file index prior to creating the first file (Johnson: [0017]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries); 

initialize the file index (Johnson: [0020]; Process 200 begins with an initialization step 205 that sets: (i) a number of desired phases “P”, (ii) a file index “N” to zero, (iii) a file count “M” to zero, and (iv) a repetition number “R” for file write cycle retries); and 

in response to determining the amount of data equal to or greater than the amount indicated by the parameter indicating the amount of data to write to the one or more storage media has not been written to the one or more storage media, increment the file index prior to creating the second file (Johnson: [0020]; Step 220 increments N, creates file N, writes S bytes to newly created file N, and increments M).  

Claims 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0027934 issued to Michael Joseph Johnson (hereinafter as “Johnson”) in view of C.N. Patent Application 11022178 issued to LIN JINQUAN (hereinafter as "JINQUAN") in further view of U.S Patent 7,054,790 issued to Phil Rich (hereinafter as “Rich”) .

Regarding claim 5, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, however the modification of Johnson and JINQUAN does not explicitly teach determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value. 

Rich teaches determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value (Rich: Col 8, lines 1-3; The amount of data transfer required for each data transfer rate 80 is a product of the measured time T and the data transfer rate 80 (e.g., T×Data Rate #N) (step 88). Col 10, lines 17-20; Each time the test software module 24 measures the time T for a read/write command, that time T is then used to calculate virtual buffer size requirements. Col 10, lines 26-31; performing a read/write command is measured and then multiplied by the multiple user/ required data transfer rates 80. Each multiplication result is the number of bits demanded by the corresponding data transfer rate 80 in the amount of time).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to writing data to the first file on the one or more storage media up to the determined amount of data for the first file) to further include the teachings of Rich (teaches determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See Rich: Col 3, lines 58-62). In addition, the references (Johnson, JINQUAN, and Rich) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson, JINQUAN, and Rich are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
	Regarding claim 6, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, however the modification of Johnson and JINQUAN does not explicitly teach writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file; and 
writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file.

	Rich teaches writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file (Rich: Col 5, lines 36-40; determination according to the present invention can be utilized to determine a required size value for a buffer per data transfer rate whereby the disk drive 14 can properly stream data according to each data transfer rate via the corresponding buffer); and 

writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file (Rich: Col 5, lines 53-57; In one version, the buffer requirements described herein refer to the amount of RAM the host must reserve when writing to the drive, and to the amount of RAM filled with data read from the drive before beginning to display the data stream).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to writing data to the first file on the one or more storage media up to the determined amount of data for the first file) to further include the teachings of Rich (teaches determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See Rich: Col 3, lines 58-62). In addition, the references (Johnson, JINQUAN, and Rich) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson, JINQUAN, and Rich are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
	Regarding claim 7, the modification of Johnson, JINQUAN, and Rich teaches claimed invention substantially as claimed, and Rich further teaches the storage media comprises one or more hard disk drives of a plurality of hard disk drives and wherein the plurality of parameters comprises at least one parameter identifying the one or more hard disk drives (Rich:  Col 7, lines 25-31; specified by parameters including e.g.: (2) location of data on the disk e.g. starting logical block address (LBA) and ending LBA, referring to the logical block addresses where each data stream starts and ends).  

Regarding claim 14, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, however the modification of Johnson and JINQUAN does not explicitly teach writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file; and 
writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file.

Rich teaches writing data to the first file on the one or more storage media up to the determined amount of data for the first file comprises: writing, by the processor, the data to a buffer for the first file (Rich: Col 5, lines 36-40; determination according to the present invention can be utilized to determine a required size value for a buffer per data transfer rate whereby the disk drive 14 can properly stream data according to each data transfer rate via the corresponding buffer); and 

writing, by the processor, the data from the buffer for the first file to the first file on the one or more storage media in portions of predetermined size up to the determined amount of data for the first file (Rich: Col 5, lines 53-57; In one version, the buffer requirements described herein refer to the amount of RAM the host must reserve when writing to the drive, and to the amount of RAM filled with data read from the drive before beginning to display the data stream).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to writing data to the first file on the one or more storage media up to the determined amount of data for the first file) to further include the teachings of Rich (teaches determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See Rich: Col 3, lines 58-62). In addition, the references (Johnson, JINQUAN, and Rich) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson, JINQUAN, and Rich are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0027934 issued to Michael Joseph Johnson (hereinafter as “Johnson”) in view of C.N. Patent Application 11022178 issued to LIN JINQUAN (hereinafter as "JINQUAN") in view of U.S Patent 7,054,790 issued to Phil Rich (hereinafter as “Rich”) in further view of U.S Patent Application Publication 2017/0083261  issued to SEO et al. (hereinafter as “SEO”).

Regarding claim 8, the modification of Johnson, JINQUAN and Rich teaches claimed invention substantially as claimed, however the modification of Johnson, JINQUAN and Rich does not explicitly teach prior to creating the first file, determining, by the processor, whether the one or more hard disk drives exist, wherein the first file is created in response to determining the one or more hard disk drives exist; and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message.

	SEO teaches prior to creating the first file, determining, by the processor, whether the one or more hard disk drives exist (SEO: [0105]; in operation 51, the electronic device 101 can analyze validity of a PBR stored in the memory 130. The PBR can include various pieces of information including a start offset address of a data region), wherein 

the first file is created in response to determining the one or more hard disk drives exist (SEO: [0108]; configure the start offset address of the data region as a start location of the fragmentation analysis. [0114]; The electronic device 101 can transmit the stored information on the clean allocation unit or the stored information on the total allocation unit); and

 	in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message (SEO: [0060]-[0061]; the feature analysis unit 181 can analyze and receive information such as the entire storage capacity, the size of an allocation unit, a capacity of a data region, a speed class, and the size of a record unit, among the information of an SD card using the necessary information...when the feature analysis unit 181 does not receive the necessary information from the memory 130, the electronic device 101 can display analysis error information through the display 150 or can stop an operation of the feature analysis unit 181. [0079]; For example, an error generated by the feature analysis unit 180 may correspond to a case where necessary information of the memory 130 is not valid).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to writing data to the first file on the one or more storage media up to the determined amount of data for the first file) with the teachings of Rich (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty) to further include the teachings of SEO (teaches determining, whether the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message). One of ordinary skill in the art would have been motivated to make such a combination of providing better performance of the computer by reporting the results that the necessary information are not met in such would determining that the system requires better feedback to resolve the issue (See SEO: [0079]). In addition, the references (Johnson, JINQUAN, Rich, and SEO) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson, JINQUAN, Rich, and SEO are directed to collecting performance data and evaluating the changes that are applied to the system.
Regarding claim 15, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, however the modification of Johnson and JINQUAN does not explicitly teach the one or more storage media comprises a one or more hard disk drives of a plurality of hard disk drives, wherein the plurality of parameters comprises at least one parameter identifying the one or more hard disk drives.  

 Rich teaches the one or more storage media comprises a one or more hard disk drives of a plurality of hard disk drives, wherein the plurality of parameters comprises at least one parameter identifying the one or more hard disk drives (Rich:  Col 7, lines 25-31; specified by parameters including e.g.: (2) location of data on the disk e.g. starting logical block address (LBA) and ending LBA, referring to the logical block addresses where each data stream starts and ends).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to writing data to the first file on the one or more storage media up to the determined amount of data for the first file) to further include the teachings of Rich (teaches determining the amount of data for the first file based on the first random number comprising multiplying the first random number by a predetermined value). One of ordinary skill in the art would have been motivated to make such a combination of providing efficient performance in reducing the data redundancy for satisfactory performance (See Rich: Col 3, lines 58-62). In addition, the references (Johnson, JINQUAN, and Rich) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson, JINQUAN, and Rich are directed to evaluating data criteria and measuring and determining the data to perform the require transfer.
	The modification of Johnson, JINQUAN and Rich teaches claimed invention substantially as claimed, however the modification of Johnson, JINQUAN and Rich does not explicitly teach the instructions further cause the processor to, prior to creating the first file, determine whether the one or more hard disk drives exist, wherein the first file is created in response to determining the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, provide an error message.

	SEO teaches the instructions further cause the processor to, prior to creating the first file, determine whether the one or more hard disk drives exist (SEO: [0105]; in operation 51, the electronic device 101 can analyze validity of a PBR stored in the memory 130. The PBR can include various pieces of information including a start offset address of a data region), wherein

 	the first file is created in response to determining the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, provide an error message (SEO: [0060]-[0061]; the feature analysis unit 181 can analyze and receive information such as the entire storage capacity, the size of an allocation unit, a capacity of a data region, a speed class, and the size of a record unit, among the information of an SD card using the necessary information...when the feature analysis unit 181 does not receive the necessary information from the memory 130, the electronic device 101 can display analysis error information through the display 150 or can stop an operation of the feature analysis unit 181. [0079]; For example, an error generated by the feature analysis unit 180 may correspond to a case where necessary information of the memory 130 is not valid).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of Rich (teaches to creating, by the processor, a first file on the one or more storage media, wherein the first file is initially empty) to further include the teachings of SEO (teaches determining, whether the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message). One of ordinary skill in the art would have been motivated to make such a combination of providing better performance of the computer by reporting the results that the necessary information are not met in such would determining that the system requires better feedback to resolve the issue (See SEO: [0079]). In addition, the references (Johnson, JINQUAN, Rich, and SEO) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson , JINQUAN, Rich, and SEO are directed to collecting performance data and evaluating the changes that are applied to the system.
Claim 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2005/0027934 issued to Michael Joseph Johnson (hereinafter as “Johnson”) in view of C.N. Patent Application 11022178 issued to LIN JINQUAN (hereinafter as "JINQUAN") in further view of U.S Patent Application Publication 2017/0083261  issued to SEO et al. (hereinafter as “SEO”).

Regarding claim 9, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and JINQUAN further
teaches the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and the method further comprises: prior to creating the first file, determining, by the processor, whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created), wherein 

the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-232; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created. If yes, the target file to be fragmented storage is written to the free storage space); 

The modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, however the modification of Johnson and JINQUAN does not explicitly teach in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, providing, by the processor an error message.

SEO teaches in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, providing, by the processor an error message (SEO: [0060]-[0061]; the feature analysis unit 181 can analyze and receive information such as the entire storage capacity, the size of an allocation unit, a capacity of a data region, a speed class, and the size of a record unit, among the information of an SD card using the necessary information...when the feature analysis unit 181 does not receive the necessary information from the memory 130, the electronic device 101 can display analysis error information through the display 150 or can stop an operation of the feature analysis unit 181. [0079]; For example, an error generated by the feature analysis unit 180 may correspond to a case where necessary information of the memory 130 is not valid).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) to further include the teachings of SEO (teaches determining, whether the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message). One of ordinary skill in the art would have been motivated to make such a combination of providing better performance of the computer by reporting the results that the necessary information are not met in such would determining that the system requires better feedback to resolve the issue (See SEO: [0079]). In addition, the references (Johnson, JINQUAN, and SEO) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson , JINQUAN, and SEO are directed to collecting performance data and evaluating the changes that are applied to the system.
Regarding claim 16, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and JINQUAN further teaches
the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and the instructions further cause the processor to: Page 27 of 31Attorney Docket No. 92046309 prior to creating the first file, determine whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created), wherein

 	the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-232; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created. If yes, the target file to be fragmented storage is written to the free storage space); 

	However the modification of Johnson and JINQUAN does not explicitly teach in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message.

	SEO teaches in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message (SEO: [0060]-[0061]; the feature analysis unit 181 can analyze and receive information such as the entire storage capacity, the size of an allocation unit, a capacity of a data region, a speed class, and the size of a record unit, among the information of an SD card using the necessary information...when the feature analysis unit 181 does not receive the necessary information from the memory 130, the electronic device 101 can display analysis error information through the display 150 or can stop an operation of the feature analysis unit 181. [0079]; For example, an error generated by the feature analysis unit 180 may correspond to a case where necessary information of the memory 130 is not valid).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) to further include the teachings of SEO (teaches determining, whether the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message). One of ordinary skill in the art would have been motivated to make such a combination of providing better performance of the computer by reporting the results that the necessary information are not met in such would determining that the system requires better feedback to resolve the issue (See SEO: [0079]). In addition, the references (Johnson, JINQUAN, and SEO) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson , JINQUAN, and SEO are directed to collecting performance data and evaluating the changes that are applied to the system.
	Regarding claim 20, the modification of Johnson and JINQUAN teaches claimed invention substantially as claimed, and JINQUAN further teaches the plurality of parameters comprises a parameter indicating an amount of data to be written to the one or more storage media and the instructions further cause the processor to: prior to creating the first file, determine whether an available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-231; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created), wherein 

the first file is created in response to determining the available amount of storage on the one or more storage media is equal to or greater than the amount of data to be written to the one or more storage media (JINQUAN: Lines 230-232; Determine whether the size of the free storage space is greater than or equal to the target storage space occupied by the disk fragment to be created. If yes, the target file to be fragmented storage is written to the free storage space); 

	However the modification of Johnson and JINQUAN does not explicitly teach in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message.

	SEO teaches Page 29 of 31Attorney Docket No. 92046309in response to determining the available amount of storage on the one or more storage media is less than the amount of data to be written to the one or more storage media, provide an error message (SEO: [0060]-[0061]; the feature analysis unit 181 can analyze and receive information such as the entire storage capacity, the size of an allocation unit, a capacity of a data region, a speed class, and the size of a record unit, among the information of an SD card using the necessary information...when the feature analysis unit 181 does not receive the necessary information from the memory 130, the electronic device 101 can display analysis error information through the display 150 or can stop an operation of the feature analysis unit 181. [0079]; For example, an error generated by the feature analysis unit 180 may correspond to a case where necessary information of the memory 130 is not valid).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Johnson (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) with the teachings of JINQUAN (teaches to creating user-controlled fragmentation of data stored in one or more storage media to determining amount of data for the first file based on the first random number and writing up to the determined amount of data for the first file) to further include the teachings of SEO (teaches determining, whether the one or more hard disk drives exist and in response to determining the one or more hard disk drives do not exist, providing, by the processor an error message). One of ordinary skill in the art would have been motivated to make such a combination of providing better performance of the computer by reporting the results that the necessary information are not met in such would determining that the system requires better feedback to resolve the issue (See SEO: [0079]). In addition, the references (Johnson, JINQUAN, and SEO) teach features that are directed to analogous art and they are directed to the same field of endeavor as Johnson , JINQUAN, and SEO are directed to collecting performance data and evaluating the changes that are applied to the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C.N Patent Application 101388254 issued to ZHI-FENG et al. (hereinafter as “ZHI-FENG”) teaches obtaining multiple types and evaluating expected values to be compared to average values.
C.N Patent Application 104871155 issued to T RAM (hereinafter as “RAM”) teaches determining efficient optimal size for the size of the data block is determining for backup data.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/14/2022
/ANDREW N HO/Examiner
Art Unit 2162  



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162